 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
Digirad Corporation
13950 Stowe Drive
Poway, California 92064
 
June 29, 2012
 
Red Oak Partners, LLC
304 Park Avenue South, 11th Floor
New York, New York 10010
Attn: David Sandberg
 
Gentlemen:
 
This letter (this “Agreement”) constitutes the agreement between Digirad
Corporation (the “Company”), on the one hand, and Red Oak Partners, LLC (“Red
Oak”) and each of the other Persons (as defined below) set forth on the
signature pages hereto (the “Stockholder Affiliates”), on the other hand, with
respect to the matters set forth below. Red Oak and the Stockholder Affiliates
are collectively referred to as the “Stockholder Group.”
 
1. The Stockholder Group agrees that automatically and without any additional
action by any party hereto, upon the execution of this Agreement by the parties,
it irrevocably withdraws, and will be deemed to have irrevocably withdrawn, any
nomination of candidates for election as directors of the Company including,
without limitation, those nominations set forth in its letter to the Company
dated November 30, 2011 relating to the 2012 Annual Meeting (as defined below).
 
2. The Company and the Stockholder Group agree that the nominees of the Board of
Directors of the Company (the “Board”) to stand for election at the Company’s
2012 Annual Meeting of Stockholders (the “2012 Annual Meeting”) will be Gerhard
F. Burbach, John M. Climaco, Todd P. Clyde, Jeffrey E. Eberwein, Charles M.
Gillman, James B. Hawkins, R. King Nelson and John W. Sayward. The foregoing
persons are referred to in this Agreement as the “2012 Nominees.”
 
3. The Company will call and hold its 2013 Annual Meeting of Stockholders (the
“2013 Annual Meeting”) in accordance with its past practice and in any event no
later than May 5, 2013.
 
4. For so long as the restrictions contemplated by paragraph 6 are in effect,
(a) the Board will be comprised of no more than eight members and (b) any new
non-employee director who is appointed to the Board for any reason will (i) be
“independent” pursuant to current NASDAQ Stock Market rules and (ii) not
currently or at any time in the past work with or for, serve on a board of
directors with or otherwise have a financial relationship with, or be a relative
of, any then-current member of the Board.
 
5. For so long as the restrictions contemplated by paragraph 6 are in effect and
the Company is not in breach of any of its obligations hereunder, each member of
the Stockholder Group will cause all Voting Securities that it is entitled to
vote (whether held of record or beneficially) at each annual or special meeting
of stockholders to be present for quorum purposes. At the 2012 Annual Meeting,
each member of the Stockholder Group will cause all Voting Securities that it is
entitled to vote (whether held of record or beneficially) to be voted in favor
of the election of the 2012 Nominees and for the ratification of the selection
of the Company’s independent registered public accounting firm. Other than the
2012 Annual Meeting, the Board will not call or hold an annual or special
meeting for the purpose of electing directors prior to the 2013 Annual Meeting.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. The members of the Stockholder Group agree that, until the date that is 10
days before the deadline for advance notice submissions for the 2013 Annual
Meeting in accordance with the Company’s advance notice bylaw, no member of the
Stockholder Group will, and each such member will cause its respective
principals, directors, stockholders, members, general and limited partners,
officers, employees, agents, representatives and affiliates not to, in any way,
directly or indirectly:
 
(a) make, participate in or encourage any “solicitation” (as such term is used
in the proxy rules of the Securities and Exchange Commission (the “SEC”)) of
proxies with respect to the election or removal of directors or any other matter
or proposal, or seek to advise, encourage or influence any Person with respect
to the voting of any Voting Securities;
 
(b) initiate, propose or otherwise “solicit” (as such term is used in the proxy
rules of the SEC), directly or indirectly, the Company’s stockholders for the
approval of any shareholder proposal, whether made pursuant to Rule 14a-4 or
Rule 14a-8 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or otherwise, or cause or encourage any Person to initiate
or submit any such shareholder proposal;
 
(c) seek, alone or in concert with others, election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to the
Board, or seek, alone or in concert with others, the removal of any member of
the Board;
 
(d) (i) knowingly form or join in a partnership, limited partnership, syndicate
or other group, including, without limitation, a “group” as defined pursuant to
Section 13(d) of the Exchange Act, with respect to any Voting Securities, or
(ii) deposit any Voting Securities into a voting trust, arrangement or agreement
or subject any Voting Securities to any voting trust, arrangement or agreement,
in the case of each of (i) and (ii) other than solely with other members of the
Stockholder Group with respect to Voting Securities now or hereafter owned by
them;
 
(e) act, alone or in concert with others, to make, or make, any public statement
critical of the Company, its directors or management;
 
(f) with respect to the Company or the Voting Securities, (i) otherwise
communicate with the Company’s stockholders or others pursuant to Rule
14a-1(l)(2)(iv) pursuant to the Exchange Act; (ii) participate in, or take any
action pursuant to, any “proxy access” proposal adopted by the SEC (whether in
accordance with proposed Rule 14a-11 or otherwise); or (iii) conduct any
nonbinding referendum or “stockholder forum;”
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(g) make or disclose any statement regarding any intent, purpose, plan or
proposal with respect to the Board or the Company, its management, policies,
affairs or assets, or the Voting Securities or this Agreement, that is
inconsistent with the provisions of this Agreement, including, without
limitation, any intent, purpose, plan or proposal that is conditioned on, or
would require, the waiver, amendment, nullification or invalidation of any
provision of this Agreement;
 
(h) other than with the members of the Stockholder Group, have any discussions
or communications, or enter into any agreements, understandings or arrangements
(whether written or oral), with or advise, finance, assist or encourage, any
Person in connection with any of the foregoing, or make any investment in or
enter into any arrangement or understanding or form a “group” with any Person
that engages, or offers or proposes to engage, in any of the foregoing;
provided, however, the foregoing restrictions shall not prevent or otherwise
restrict the members of the Stockholder Group from making any investment or
entering into any arrangement or understanding or forming a “group” with any
such Person that does not relate or pertain to the Company or the foregoing with
respect to the Company; or
 
(i) take or seek to take, or cause or seek to cause or solicit others to take,
any action inconsistent with any of the foregoing.
 
7. Notwithstanding the foregoing, with respect to paragraphs 6(d), 6(e), 6(f)
and 6(g), it will not be a violation of this Agreement for any member of the
Stockholder Group, in response to unsolicited inquires from other stockholders
of the Company, to privately communicate its views to such stockholders with
respect to (a) any publicly-announced mergers and acquisitions activities by the
Company (including, without limitation, any merger, consolidation, business
combination, tender or exchange offer, sale or purchase of material assets, sale
or purchase of securities, dissolution, liquidation, material restructuring,
recapitalization or similar transaction); (b) the Company’s director and
executive officer compensation programs (including, without limitation, how the
members of the Stockholder Group intend to vote any Voting Securities on any
“say-on-pay” proposal presented to the Company’s stockholders); (c) any
publicly-announced plan or proposal to issue or sell a material amount of the
Company’s common stock; (d) publicly-announced plan or proposal to modify or
amend the Company’s certificate of organization or bylaws; or (e) the failure of
the Board’s Strategic Advisory Committee to fulfill its mandate.
 
8. Notwithstanding anything to the contrary in this Agreement, in the event
that, during the period in which the restrictions contemplated by paragraph 6
are in effect and the Stockholder Group is not in breach of any of its
obligations hereunder, if the Company enters into any merger, consolidation,
business combination, tender or exchange offer, sale or purchase of material
assets, dissolution, liquidation, material restructuring, recapitalization or
similar transaction, then the restrictions contemplated by paragraph 6 (other
than paragraph 6(c)) shall not be applicable to the members of the Stockholder
Group solely with respect to such transaction.
 
9. The Company will notify Red Oak, on behalf of the Stockholder Group, in
writing of the date that is 10 days before the deadline for advance notice
submissions for the 2013 Annual Meeting in accordance with the Company’s advance
notice bylaw no later than 10 days prior to such date. The Company will not call
and hold the 2013 Annual Meeting on a date that is less than 50 days following
the date that it provides such notice to Red Oak.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
10. Until 11:59 p.m., Pacific Daylight Time, on May 5, 2013, the members of the
Stockholder Group agree that no member of the Stockholder Group will, and each
such member will cause its respective principals, directors, stockholders,
members, general and limited partners, officers, employees, agents,
representatives and affiliates not to, in any way, seek, alone or in concert
with others, to cause, or cause, the Company to hold a special meeting of
stockholders.
 
11. If the Company adopts a net operating loss stockholder rights plan, then the
Company will promptly, and in any event within 10 business days, take all action
necessary to permit the Stockholder Group to designate an observer (the
“Observer”) to the Board. The Observer must (a) be reasonably acceptable to the
Board (it being agreed that David Sandberg shall be deemed to be acceptable);
provided, however, that if any Observer is deemed “unacceptable,” then the Board
shall provide the Stockholder Group with a reasonable written explanation of the
basis for its determination; (b) comply with the Company’s corporate governance
guidelines in effect from time to time, including, without limitation, the
Company’s Insider Trading Policy; and (c) enter into, together with the members
of the Stockholder Group, a board observer and confidentiality agreement in the
form attached hereto as Exhibit C (the “Observer Agreement”). The terms of the
Observer Agreement (if and when executed) are incorporated in their entirety
herein by reference and any breach of such agreement shall be deemed to be a
breach of this Agreement. The Stockholder Group may appoint a replacement
Observer at any time or from time to time so long as such replacement (1) is
reasonably acceptable to the Board; (2) complies with the Company’s corporate
governance guidelines in effect from time to time; and (3) becomes a party to
the Observer Agreement. The Stockholder Group’s right to designate the Observer
shall terminate upon the earlier of (A) the date that the Stockholder Group
ceases to beneficially own at least 1% of the Company’s common stock and (B) the
2013 Annual Meeting. For the avoidance of doubt, the Board will be entitled to
terminate any net operating loss stockholder rights plan at any time and for any
reason. Once the Stockholder Group’s right to appoint the Observe terminates,
the Observer will no longer be permitted to attend to meetings of the Board (or
any committee thereof) or receive any reports, meeting materials, notices,
written consents and other materials provided to the members of the Board.
 
12. Promptly following the execution of this Agreement, and in any event within
five business days, the Board will take all action necessary to adjust its
policies and practices (a) with respect to non-employee director compensation so
that they are consistent with the principles set forth in Exhibit A; (b) to
prohibit, through the 2013 Annual Meeting, the granting of any restricted stock
units, phantom units or other equity interests (other than incentive stock
options or non-statutory stock options) to any directors, employees or
consultants of the Company; and (c) to limit, from June 1, 2012 through the 2013
Annual Meeting, grants of incentive stock options or non-statutory stock options
to an aggregate of no more than 1.5% of the Company’s common stock outstanding
as of June 1, 2012; provided, however, that any inducement or one-time grants to
new employees shall be excluded from such limit.
 
13. The Company acknowledges that the Stockholder Group (a) has previously
provided the Company with non-employee director compensation recommendations
developed by a recognized compensation consulting firm that provide for lower
compensation than that is currently in use, or proposed to be used, by the
Company; and (b) is not supportive of the non-employee director compensation
arrangements in use, or proposed to be used, by the Company.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
14. Promptly following the execution of this Agreement, and in any event within
five business days, the Board will take all action necessary to adjust its
policies and practices with respect to non-employee director stock ownership so
that they are consistent with the principles set forth in Exhibit B. Such
policies and practices will remain in effect through the 2013 Annual Meeting,
after which they will be subject to adjustment from time to time by the Board in
its reasonable discretion.
 
15. At the 2013 Annual Meeting, the Company will conduct an advisory
(non-binding) vote on the compensation of its non-employee directors. The
Board’s Compensation Committee and the Board shall consider in good faith the
results of such vote.
 
16. No later than the date of the 2013 Annual Meeting, the Board will designate
a Chairman of the Board other than Mr. Nelson.
 
17. Promptly following the execution of this Agreement, the Board will conduct a
comprehensive review of the Company’s operations and finances with a primary
objective of such review being the identification of cost reduction measures
that the Company could undertake. As part of this review, the Board will
evaluate the Company’s engagements of its external consultants and advisors
(including, without limitation, independent auditors) with the goal of reducing
the aggregate yearly costs associated with such engagements.
 
18. The Board will consider in good faith any recommendations provided from time
to time by the Stockholder Group with respect to any financial advisors to be
retained to assist the Board (or any committee thereof) in any review or
evaluation of the Company.
 
19. For so long as the restrictions contemplated by paragraph 6 are in effect
and the Company is not in breach of its obligations hereunder, the members of
the Stockholder Group and the Company each agree that they will refrain from
disparaging or impugning the reputation of the other party or the directors or
officers of the Company.
 
20. As soon as reasonably practicable following the execution of this Agreement,
the Company will issue a press release in the form attached as Exhibit D (the
“Press Release”). For so long as the restrictions contemplated by paragraph 6
are in effect and the Company is not in breach of its obligations hereunder,
neither the Company nor the Stockholder Group will make any public statements
(including in any filing with the SEC, any other regulatory or governmental
agency, or any stock exchange) that are inconsistent with, or otherwise contrary
to, the statements in the Press Release.
 
21. The Company agrees to reimburse the Stockholder Group for its reasonable and
documented out-of-pocket expenses incurred in connection with the negotiation of
this Agreement in an aggregate amount not to exceed $5,000. The Company agrees
to pay such expenses as directed by the Stockholder Group within 10 business
days of the Company’s receipt from the Stockholder Group of supporting
documentation for such expenses.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
22. The Company and the members of the Stockholder Group each acknowledge and
agree that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach hereof, (a) the non-breaching party will be entitled to
injunctive and other equitable relief, without proof of actual damages; (b) the
breaching party will not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.
 
23. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served if (a) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received, or (b) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:
 
If to the Company to:
 
Digirad Corporation
13950 Stowe Drive
Poway, California 92064
Attn:  Todd P. Clyde, Chief Executive Officer
Fax:     (858) 726-1700
 
With a copy (which shall not constitute notice) to:
 
Wilson Sonsini Goodrich & Rosati
Professional Corporation
12235 El Camino Real, Suite 200
San Diego, California 92130
Attn:   Martin J. Waters
Fax:      (858) 350-2399
 
If to the Stockholder Group to:
 
Red Oak Partners, LLC
304 Park Avenue South, 11th Floor
New York, New York 10010
Attn:    David Sandberg
Fax:       (646) 390-6784
 
With a copy (which shall not constitute notice) to:
 
Becker Legal Group LLC
99 Madison Avenue, Fifth Floor
New York, New York 10016
Attn:     David M. Becker
Fax:        (646) 390-8000
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
24. As used in this Agreement, (a) the term “Person” shall be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) the term “affiliate” shall have the meaning set forth in Rule
12b-2 promulgated under the Exchange Act and shall include Persons who become
affiliates of any Person subsequent to the date of this Agreement; (c) the term
“Voting Securities” shall mean the shares of the Company’s common stock and any
other securities of the Company entitled to vote in the election of directors,
or securities convertible into, or exercisable or exchangeable for, such shares
or other securities, whether or not subject to the passage of time or other
contingencies; (d) the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which banks in San Diego, California or New York,
New York are authorized or obligated by applicable law or executive order to
close or are otherwise generally closed; and (e) the term “beneficially own” or
“beneficially owned” shall have the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act.
 
25. This Agreement may be executed by the parties hereto in separate
counterparts (including by fax, .jpeg, .tiff and .pdf), each of which when so
executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.
 
26. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. Each of the members of the Stockholder Group and
the Company (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the federal or state courts located in Wilmington,
Delaware; (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; (c)
agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than the federal or state courts located in
Wilmington, Delaware; and (d) irrevocably waives the right to trial by jury.
 
27. This Agreement, the Exhibits and the other agreements explicitly referenced
or contemplated herein constitute the only agreement between the Stockholder
Group and the Company with respect to the subject matter hereof and supersede
all prior agreements, understandings, negotiations and discussions, whether oral
or written. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. No party
hereto may assign or otherwise transfer either this Agreement or any of its
rights, interests or obligations hereunder without the prior written consent of
the other parties hereto. Any purported transfer without such consent shall be
void. No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party or
parties hereto affected thereby, and then only in the specific instance and for
the specific purpose stated therein. Any waiver by any party hereto of a breach
of any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party hereto to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. All Exhibits
are hereby incorporated by reference and made a part of this Agreement.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
28. If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, then the other provisions of this Agreement
shall remain in full force and effect. Any provision of this Agreement held
invalid or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid or unenforceable. The parties hereto
further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
 
29. This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other Person.
 
30. Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.
 
[Signature page follows.]


 
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.
 
Very truly yours,
 
DIGIRAD CORPORATION
 
By:     /s/ Todd P. Clyde                                              
           Name:  Todd P. Clyde
           Title:    Chief Executive Officer
 
Acknowledged and agreed to as of the date
first written above:
 
RED OAK PARTNERS, LLC
 
 
 
By:   /s/ David Sandberg                          
Name:  David Sandberg
Title:    Managing Member
 
THE RED OAK FUND, L.P.
By: Red Oak Partners, LLC,
       its general partner
 
By:   /s/ David Sandberg                          
Name:  David Sandberg
Title:    Managing Member
 
PINNACLE FUND LLLP
By: Red Oak Partners, LLC,
       its general partner
 
By:   /s/ David Sandberg                          
Name:  David Sandberg
Title:    Managing Member
 
/s/ David Sandberg                          
David Sandberg
 
 
 
[Signature Page to Settlement Agreement]

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
 
Non-Employee Director Compensation Principles
 
·  
The Company’s non-employee directors shall be compensated for their service as
follows:

 
·  
Annual base retainer of $36,000;

 
·  
Additional annual retainer of $4,000 for service (other than as chairman) on the
Audit Committee, Compensation Committee, Corporate Governance Committee or
Strategic Advisory Committee;

 
·  
Additional annual retainer of $15,000 for service as the Chairman of the Board;

 
·  
Additional annual retainer of $14,500 for service as the Chairman of the Audit
Committee; and

 
·  
Additional annual retainer of $5,000 for service as the Chairman of the
Compensation Committee, Corporate Governance Committee or Strategic Advisory
Committee.

 
·  
For the avoidance of doubt, the chairman of any committee shall not receive a
separate cash retainer as compensation for his service on such committee but
shall only receive a retainer in respect of his service as chairman of such
committee (that is, the retainer as chairman is in lieu of, not additive to, the
retainer for service on such committee). For example, the Chairman of the Audit
Committee shall receive a base retainer of $36,000 plus $14,500 for his service
as Chairman of the Audit Committee. If the Chairman of the Audit Committee
serves as a member of any other committee(s), he will be entitled to receive an
additional retainer of $4,000 for his service on each such committee.

 
·  
Continuation of existing moratorium on grants of restricted stock units to all
non-employee directors.

 
·  
Non-employee directors will be entitled to receive grants of stock options when
and as determined by the Compensation Committee.

 
·  
These policies will remain in effect through the 2013 Annual Meeting, after
which they will be subject to adjustment from time to time by the Board in its
reasonable discretion.

 
 
 
A-1

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
Non-Employee Director Stock Ownership Principles
 
·  
To be eligible for re-nomination as a director at the 2013 Annual Meeting, each
non-employee director who has served on the Board for at least one year as June
1, 2012 must, within six months of the date of this Agreement, beneficially own
(on a cost basis) an amount of the Company’s common stock or common stock
equivalents equal to at least one-half of all cash compensation received for
service as a director of the Company over the past five years or since such
director has been a member of the Board, whichever is less. Vested restricted
stock units (at current market value) held by a director will count toward the
satisfaction of this requirement. In the event that an aggregate of at least 60
open trading days are not available to directors during the six months following
the date of this Agreement, then the directors subject to this obligation will
have an extension past the six month anniversary of the date of this Agreement
to comply with these provisions. Such extension will be equal to the number of
days elapsing between the six month anniversary date of the execution of this
Agreement and the date on which there has been an aggregate of 60 open trading
days since the date of this Agreement.

 
·  
To be eligible for re-nomination as a director at the Company’s 2014 Annual
Meeting of Stockholders, no later than 60 days prior to the date of such meeting
each non-employee director who has served on the Board for less than one year as
of June 1, 2012 must beneficially own (on a cost basis) an amount of the
Company’s common stock or common stock equivalents equal to at least one year of
cash compensation received for service as a director of the Company. Vested
restricted stock units (at current market value) held by a director will count
toward the satisfaction of this requirement.

 
·  
No later than the fifth anniversary of this Agreement, each non-employee
director serving on the Board as of the date of this Agreement must beneficially
own (on a cost basis) an amount of the Company’s common stock or common stock
equivalents equal to 60% of cash compensation received over the prior five years
for service as a director of the Company. Vested restricted stock units (at
current market value) held by a director shall count toward the satisfaction of
this requirement. If such ownership threshold is not achieved, such director
will not be eligible for re-nomination as a director at the first annual meeting
of the Company following the fifth anniversary of the date of this Agreement.

 
·  
The Board will adopt prospective polices to ensure that future non-employee
directors are required to own an amount of the Company’s common stock or common
stock equivalents that is materially consistent with the requirements set forth
above in order for such directors to continue to serve on the Board.

 
 
 
 
B-1

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
Form of Observer Agreement
 


 




 
C-1

--------------------------------------------------------------------------------

 
 


 
Digirad Corporation
13950 Stowe Drive
Poway, California 92064
 
[date]
 
[Observer]
[Address]
[City, State ZIP]
 
Red Oak Partners, LLC
304 Park Avenue South, 11th Floor
New York, New York 10010
Attn: David Sandberg
 
Gentlemen:
 
On [date], Digirad Corporation (the “Company”) adopted a net operating loss
stockholder rights plan (the “NOL Plan”). Accordingly, pursuant to the letter
agreement, dated June 29, 2012 (the “Settlement Agreement”), between the
Company, on the one hand, and Red Oak and the Stockholder Affiliates, on the
other hand, the Stockholder Group is entitled to designate an observer (the
“Observer”). Capitalized terms used in this letter agreement (this “Agreement”)
and not otherwise defined have the meaning set forth in the Settlement
Agreement.
 
1. The Stockholder Group hereby designates [name] as the Observer, and the Board
hereby accepts the designation of the Observer.
 
2. The Observer will be entitled to attend, in a non-voting capacity, all
meetings of the Board and the Board’s Strategic Advisory Committee; provided,
however, that the Observer shall be excluded from any portion (but only such
portion) of a meeting of the Board or such committee if based on the reasonable
written advice of the Company’s reputable outside counsel of national standing,
the participation of the Observer in such meeting could reasonably be expected
to waive the existence of the attorney-client privilege between the Company and
its legal counsel.
 
3. The Observer shall receive all reports, meeting materials, notices, written
consents and other materials as and when provided to the members of the Board or
such committee (collectively, “Board Materials”); provided, however, that the
Board or such committee may withhold any information if based on the reasonable
written advice of the Company’s reputable outside counsel of national standing,
the participation of the Observer in such meeting could reasonably be expected
to waive the existence of the attorney-client privilege between the Company and
its legal counsel; provided further, however, that the Observer is notified that
such information and/or materials have been withheld and receives a general
description of the nature of such information or materials.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4. Except with the prior written consent of the Company, the Observer shall, and
shall cause their respective affiliates to, (a) hold in strict confidence and
trust all information relating to the Company or its subsidiaries or their
respective assets or operations (including, without limitation, all Board
Materials) that is provided to the Observer by the Company or any director,
officer, employee, agent, affiliate or advisor thereof, together with any notes,
analyses, compilations, studies, interpretations, documents, records or extracts
thereof containing, referring, relating to, based upon or derived from such
information, in whole or in part (the “Confidential Information”); (b) not
release or disclose in any manner whatsoever to any other Person any
Confidential Information (provided, however, that the Observer may disclose any
of such information to any member of the Stockholder Group (i) who needs to know
such information for the sole purpose of advising the Observer and (ii) who is
informed by the Observer of the confidential nature of such information;
provided further, however, that the Observer will be responsible for any
violation of this Agreement by any member of the Stockholder Group as if it were
a party hereto); (c) use the Confidential Information solely in connection with
its rights hereunder and not for any other purpose; and (d) not use any
Confidential Information in violation of any applicable laws, including, without
limitation, any applicable U.S. federal or state securities laws; provided,
however, that the foregoing provisions shall not apply where the Observer, any
of its affiliates or any member of the Stockholder Group is compelled to
disclose Confidential Information by judicial or administrative process or,
pursuant to the reasonable advice of its reputable outside counsel of national
standing, by other requirements of law (provided, however, that, if legally
permissible, prior written notice of such disclosure is given to the Company so
that the Company may take action to prevent such disclosure and any such
disclosure is limited to only that portion of the Confidential Information which
such Person is compelled to disclose). In no event will the Observer, any of its
affiliates or any member of the Stockholder Group oppose any action by the
Company to obtain a protective order in respect of such Confidential
Information. It is understood that there shall be no “requirement of law”
requiring the Observer, any of its affiliates or any member of the Stockholder
Group to disclose any Confidential Information solely by virtue of the fact
that, absent such disclosure, such Person would be prohibited from purchasing,
selling or engaging in derivative transactions with respect to the Company’s
common stock or otherwise proposing or making an offer to do any of the
foregoing or making any offer, including any tender offer, or the Observer, any
of its affiliates or any member of the Stockholder Group would be unable to file
any proxy materials in compliance with Section 14(a) of the Exchange Act or the
rules promulgated thereunder. Before filing any Schedule 13D or amendment
thereto pursuant to Section 13(d) of the Exchange Act or the rules promulgated
thereunder with the SEC or other governmental or regulatory body in which the
Observer, any of its affiliates or any member of the Stockholder Group intends
to include Confidential Information such Person believes is legally required to
be included in such a filing, such Person will submit such filing to the Company
for review and will not include such Confidential Information in such filing if
the Company provides such Person with a written opinion of reputable outside
legal counsel of national standing addressed to such Person, which opinion
states that such Confidential Information is not legally required to be included
in such filing and that such Person may rely upon such opinion. Notwithstanding
the foregoing, the term “Confidential Information” shall not include information
that (i) is or becomes generally available to the public other than as a result
of disclosure of such information by the Observer, any of its affiliates or any
member of the Stockholder Group; (ii) becomes available to the recipient of such
information at any time on a non-confidential basis from a source that is not,
to the recipient’s knowledge, bound by a confidentiality or other similar
agreement, or by any other legal, contractual or fiduciary obligation that
prohibits disclosure of such information to the other parties hereto; (iii) was
known by the Observer prior to disclosure from the Company; or (iv)
independently developed by the Observer without reference to the Confidential
Information provided by the Company.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
5. The Observer and the members of the Stockholder Group acknowledge that the
Confidential Information is proprietary to the Company and may include trade
secrets or other business information the disclosure of which could harm the
Company. All Confidential Information shall remain the property of the Company.
Neither the Observer nor any member of the Stockholder Group shall, by virtue of
the Company’s disclosure of, or such Person’s use of, any Confidential
Information, acquire any rights with respect thereto, all of which rights
(including all intellectual property rights) shall remain exclusively with the
Company.
 
6. For the avoidance of doubt, the Board will be entitled to terminate the NOL
Plan at any time and for any reason.
 
7. The Observer agrees that at any time following the Termination Date (as
defined below), upon the written request of the Company, it will promptly
deliver to the Company or destroy any and all Confidential Information that has
been previously provided to it or any member of the Stockholder Group by the
Company (or any director, officer, employee or agent thereof) while serving as
the Observer. Notwithstanding any such return or destruction, the Observer and
the members of the Stockholder Group will continue to be bound by the
confidentiality restrictions and other obligations set forth in this Agreement
for the term specified herein.
 
8. The Observer acknowledges that (a) none of the Company or any of its
representatives makes any representation or warranty, express or implied, as to
the accuracy or completeness of the Confidential Information, and (b) none of
the Company or any of its representatives shall have any liability to the
Observer or any member of the Stockholder Group relating to or resulting from
the use of the Confidential Information or any errors therein or omissions
therefrom.
 
9. The Observer and each member of the Stockholder Group acknowledge that the
Confidential Information constitutes material non-public information under
applicable federal and state securities laws, including, without limitation,
Section 10(b) of the Exchange Act and Regulation FD promulgated under the
Exchange Act. The Observer and each member of the Stockholder Group acknowledge
that he, she or it is aware (and, if applicable, that its affiliates and
representatives who are apprised of this matter have been advised) that
applicable federal and state securities laws prohibit any person who has
material non-public information about a company from purchasing or selling
securities of such company, or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such other
person is likely to purchase or sell such securities. Other than in compliance
with the Company’s Insider Trading Policy, so long as the Observer has been
provided with any Confidential Information, none of the Observer, its affiliates
or any member of the Stockholder Group will trade or engage in any derivative
transaction on the basis of such information in violation of such laws and prior
to such non-public information being released to the market for an appropriate
period of time. The Observer and the members of the Stockholder Group will
comply with the Company’s corporate governance guidelines in effect from time to
time, including, without limitation, the Company’s Insider Trading Policy.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
10. The Stockholder Group will cause any replacement Observer appointed pursuant
to paragraph 11 of the Settlement Agreement to execute a copy of this Agreement.
 
11. The rights and obligations of the parties hereunder shall the earlier of (i)
the date that the Stockholder Group ceases to beneficially own at least 1% of
the Company’s common stock and (ii) the 2013 Annual Meeting (the “Termination
Date”). All rights and obligations of the parties hereto shall terminate
concurrently with the termination of this Agreement, except for the
confidentiality restrictions set forth in paragraph 4, which shall survive for a
period of five years from termination. Upon termination, the Observer will no
longer be permitted to attend to meetings of the Board (or any committee
thereof) or receive any reports, meeting materials, notices, written consents
and other materials provided to the members of the Board.
 
12. The Company, on the one hand, and the Observer and the members of the
Stockholder Group, on the other hand, each acknowledge and agree that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach hereof, (a) the non-breaching party will be entitled to injunctive and
other equitable relief, without proof of actual damages; (b) the breaching party
will not plead in defense thereto that there would be an adequate remedy at law;
and (c) the breaching party agrees to waive any applicable right or requirement
that a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.
 
13. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served if (a) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received, or (b) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:
 
If to the Company to:
 
Digirad Corporation
13950 Stowe Drive
Poway, California 92064
Attn:         Todd P. Clyde, Chief Executive Officer
Fax:           (858) 726-1700
 
With a copy (which shall not constitute notice) to:
 
Wilson Sonsini Goodrich & Rosati
Professional Corporation
12235 El Camino Real, Suite 200
San Diego, California 92130
Attn:         Martin J. Waters
Fax:           (858) 350-2399
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
If to the Observer or any member of the Stockholder Group to:
 
Red Oak Partners, LLC
304 Park Avenue South, 11th Floor
New York, New York 10010
Attn:         David Sandberg
Fax:           (646) 390-6784
 
With a copy (which shall not constitute notice) to:
 
Becker Legal Group LLC
99 Madison Avenue, Fifth Floor
New York, New York 10016
Attn:         David M. Becker
Fax:           (646) 390-8000
 
14. This Agreement may be executed by the parties hereto in separate
counterparts (including by fax, .jpeg, .tiff and .pdf), each of which when so
executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.
 
15. This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. The Company, on the one hand, and the Observer
and each member of the Stockholder Group, on the other hand, each (a)
irrevocably and unconditionally consent to the personal jurisdiction and venue
of the federal or state courts located in Wilmington, Delaware; (b) agree that
it shall not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court; (c) agree that it shall not bring
any action relating to this Agreement or otherwise in any court other than the
federal or state courts located in Wilmington, Delaware; and (d) irrevocably
waive the right to trial by jury.
 
16. This Agreement and the other agreements explicitly referenced or
contemplated herein constitute the only agreement between the Company, on the
one hand, and the Observer and the Stockholder Group, on the other hand, with
respect to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. No party hereto may
assign or otherwise transfer either this Agreement or any of its rights,
interests or obligations hereunder without the prior written consent of the
other parties hereto. Any purported transfer without such consent shall be void.
No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party or
parties hereto affected thereby, and then only in the specific instance and for
the specific purpose stated therein. Any waiver by any party hereto of a breach
of any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party hereto to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
17. If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, then the other provisions of this Agreement
shall remain in full force and effect. Any provision of this Agreement held
invalid or unenforceable only in part or degree shall remain in full force and
effect to the extent not held invalid or unenforceable. The parties hereto
further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
 
18. This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other Person.
 
19. Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement, and that it has executed this Agreement with the
advice of such counsel. Each party hereto and its counsel cooperated and
participated in the drafting and preparation of this Agreement, and any and all
drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party hereto that drafted or prepared it is of no application and is
hereby expressly waived by each of the parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.
 
[Signature page follows.]


 
 
-6-

--------------------------------------------------------------------------------

 
 
If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.
 
Very truly yours,
 
DIGIRAD CORPORATION
 
By:                                                                                        
Name:
Title:
 
Acknowledged and agreed to as of the date
 
first written above:
 
                                                                                    
[Observer]
 
RED OAK PARTNERS, LLC
 
By:                                                                                           
Name: David Sandberg
Title:   Managing Member
 
THE RED OAK FUND, L.P.
By:          Red Oak Partners, LLC,
its general partner
 
By: 
                                                                                         
Name: David Sandberg
Title:   Managing Member
 
PINNACLE FUND LLLP
By:           Red Oak Partners, LLC,
its general partner
 
By:                                                                                           
Name: David Sandberg
Title:   Managing Member


 
 
[Signature Page to Board Observer Letter Agreement]

--------------------------------------------------------------------------------

 


 
                                                                                    
David Sandberg


[Any other Red Oak affiliates holding shares of the Company’s common stock at
the time that this Agreement is executed to be added.]
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Board Observer Letter Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
 
 
 
 
Form of Press Release
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------